Citation Nr: 1453941	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome with degenerative joint disease prior to April 3, 2013 and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to January 1994; May 1994 to May 1997; and from November 1997 to June 2011.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which established noncompensable ratings for right and left knee patellofemoral syndrome.  The Veteran appealed these initial ratings.  

During the course of the appeal, in an April 2013 rating decision, the RO granted service connection for left knee degenerative joint disease (DJD), and evaluated the DJD with the already established left knee patellofemoral syndrome to increase the rating of the Veteran's left knee disability to 10 percent effective April 3, 2013.  Since the RO did not assign the maximum disability ratings possible, the appeal for higher disability evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In March 2014, the Veteran provided testimony before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his right and left knee disabilities are more disabling than accounted for by his current disability ratings, and that pain was not adequately considered during his VA examination.

The Veteran testified at a hearing in March 2014.  During the hearing he stated that he had been treated by a private orthopedist for his knee disabilities.  Records of this treatment are not currently associated with the claims file.  Also, Dr. S.D.S. of the Alina Medical Clinic submitted a letter in August 2012 stating that the Veteran had been evaluated and had bilateral osteoarthritis of the knees, which limited his range of motion as well as activities.  However, no other records from this physician have been associated with the claims file.  Upon remand, these private records should be obtained.   

In April 2013, the Veteran was afforded a VA examination for his knee disabilities.  The Veteran testified during his March 2014 hearing that he believed the examination was inadequate because while just bending his knee is not necessarily a problem; he cannot engage in other functional activities such as bike riding, squatting, or walking up stairs without pain or aches.  He also noted that as former military personnel, that he would not "make faces" upon the manipulation of his knee during a doctor's examination or otherwise outwardly exhibit signs of pain.  Upon remand, the Veteran should be afforded a new VA examination to assess pain upon motion, as well as functional loss, where the Veteran can make clear the full extent of his symptoms. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization for the release of medical records from his orthopedist and the Alina Medical Clinic in Forest Lake.  If the Veteran provides the necessary authorization,  request the private clinicians' records and any other identified records.

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

2.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected left and right knee disabilities.  The claims file must be made available to and reviewed by the examiner.  The Veteran is hereby informed that during the examination, he must be as clear as possible regarding the full extent of his symptoms, including pain.  

All indicated testing should be accomplished including particularly range of motion testing and whether repetition of motion causes a further decrease in range of motion or increase in pain.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If ankylosis is present, this should also be noted.  The examiner should also note whether and to what extent, the Veteran has instability or subluxation due to the service-connected disabilities.  

The examiner's attention is also directed to:

The veteran's lay statements regarding his pain and functional impairment.  See March 2014 hearing transcript. 
3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



